
	
		II
		111th CONGRESS
		1st Session
		S. 604
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2009
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend title 31, United States Code, to reform the
		  manner in which the Board of Governors of the Federal Reserve System is audited
		  by the Comptroller General of the United States and the manner in which such
		  audits are reported, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Reserve Sunshine Act of
			 2009.
		2.Audit reform and
			 transparency for the board of governors of the federal reserve system
			(a)In
			 GeneralSubsection (b) of
			 section 714 of title 31, United States Code, is amended by striking all after
			 shall audit an agency and inserting a period.
			(b)AuditSection 714 of title 31, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(e)Audit and
				Report of the Federal Reserve System
						(1)In
				GeneralThe audit of the Board of Governors of the Federal
				Reserve System and the Federal reserve banks under subsection (b) shall be
				completed before the end of 2010.
						(2)Report
							(A)RequiredA report on the audit referred to in
				paragraph (1) shall be submitted by the Comptroller General to the Congress
				before the end of the 90-day period beginning on the date on which such audit
				is completed and made available to the Speaker of the House, the majority and
				minority leaders of the House of Representatives, the majority and minority
				leaders of the Senate, the Chairman and Ranking Member of the committee and
				each subcommittee of jurisdiction in the House of Representatives and the
				Senate, and any other Member of Congress who requests it.
							(B)ContentsThe report under subparagraph (A) shall
				include a detailed description of the findings and conclusion of the
				Comptroller General with respect to the audit that is the subject of the
				report, together with such recommendations for legislative or administrative
				action as the Comptroller General may determine to be
				appropriate.
							.
			
